Judgment, Supreme Court, Bronx County (Joan Sudolnick, J.) rendered on July 6, 1988, convicting defendant, after a jury trial, of criminally negligent homicide, and sentencing him to an indeterminate term of imprisonment of from l-ió to 4 years, unanimously affirmed.
*175Numerous witnesses observed defendant hitting or arguing with the decedent, who after being taken into the hospital, lapsed into a coma and died. At trial, during summation, the defense made statements implying that the People’s witnesses were not telling the truth. The prosecutor’s comments at summation constituted fair response. (People v Devonish, 159 AD2d 320, 321, lv denied 76 NY2d 733.) Concur—Milonas, J. P., Rosenberger, Kassal and Rubin, JJ.